Title: [From Thomas Jefferson to J. P. G. Muhlenberg, 20 April 1780]
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


  [Place not known, 20 Apr. 1780. In a letter to Gen. Washington from Fredericksburg, 8 May 1780 (DLC: Washington Papers), Gen. Muhlenberg states: “On the 20th. of April I wrote to the Governor, proposing Rocky Ridge a town opposite Richmond for the place of General Rendezvous, and Winchester and Fredericksburg as by posts for the recruits to collect in small numbers. I further proposed as there was a favorable prospect of Recruiting … I should call in all the Officers of the Virginia Line on Continental establishment, who were at present off duty, appoint their districts and send them out to recruit and collect the Deserters, provided the Treasury could furnish Money.” Not located. See, however, TJ’s answer to Muhlenberg entered under 1 May 1780.]
